McCarthy, J.
This is an appeal from an order vacating an attachment on the original papers.
The affidavit is defective in the fact that it does not allege or show that William H. Clark was the agent or attorney of the defendant or authorized in any way to speak for him.
We cannot assume or presume knowledge of absent facts..
They are essential in order to sustain the attachment.
The cases cited by the appellant are good law, but do not bear out the appellant’s contention, when applied to the facts of this case.
Order affirmed, with costs.
Conlan and Sohuohman, JJ., concur.
Order affirmed, with costs.